Citation Nr: 0209038	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-03 346A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability, to include as secondary to service-connected 
bilateral knee disability.

(The issues of entitlement to increased evaluations for 
service-connected bilateral knee disability, entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability, and entitlement to 
nonservice-connected pension, including under the provisions 
of 38 C.F.R. § 3.321(b)(2), will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1971 and from May 1973 to April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).  

Additional development/deferred action

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for service-connected 
bilateral knee disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903.]  After 
giving such notice and reviewing the veteran's response, the 
Board will prepare a separate decision addressing those 
issues.

Additionally, because the issues of entitlement to a total 
disability rating based on unemployability due to service-
connected disability and entitlement to nonservice-connected 
pension, to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2), are inextricable intertwined with the issues 
of entitlement to increased evaluations for service-connected 
bilateral knee disability, these issues will be deferred 
pending completion of the development noted above.


FINDINGS OF FACT

1.  In an August 1996 rating decision, VA denied the 
veteran's initial claim of entitlement to service connection 
for a right ankle disability.  The veteran did not appeal 
that decision.

2.  Evidence submitted since the August 1996 denial of the 
veteran's claim does not bear directly and substantially upon 
the specific matter under consideration.  The evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The evidence received since the August 1996 denial of 
service connection for right ankle disability is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  The August 1996 decision denying service connection for 
right ankle disability is final and the claim is not 
reopened.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. §§  
3.104(a), 20.302, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
the law, regulations and court decisions which are pertinent 
to the claim.  The relevant factual background will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for a disease 
which is diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for Veterans Claims (the Court) has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The VCAA

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   

In this regard, the Board notes that, in the July 1999 
Statement of the Case, the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.156.  See the Statement of the 
Case, pages 5-6.  The RO further informed the veteran that 
new and material evidence was needed to reopen his claim.  
Similarly, in the May 2000 Supplemental Statement of the 
Case, the RO provided additional notice to the veteran.  
Finally, the Board notes that the veteran was sent a VA 
letter in May 2001 explaining the VCAA, to include the need 
for evidence demonstrating that a chronic right ankle 
disability was incurred in or aggravated by military service 
or evidence demonstrating a causal relationship between the 
veteran's service-connected bilateral knee disability and his 
right ankle disability.

It is thus clear from the record that the veteran has been 
provided ample notice as well as ample opportunity to present 
evidence and argument in support of his claim, including 
presenting personal testimony at the veteran's September 1998 
personal hearing at the RO.  

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  The 
Board additionally observes that the veteran has identified 
no existing unobtained evidence as possibly being new and 
material.  The Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran and his representative 
have pointed to none. 

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.    


Factual Background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
August 1996 denial of the veteran's claim.  Following this 
review, the Board will describe the evidence submitted since 
the August 1996 denial of the claim.  

The "old" evidence

The veteran's service medical records do not show any right 
ankle injury while in service.  Although the veteran was 
given a temporary physical profile in February 1974 for a 
sprained right knee, there is no mention of a right ankle 
disability.

VA examinations were conducted in July 1982 and February 1983 
but do not contain any complaints or findings of right ankle 
disability.  The veteran testified at a personal hearing at 
the RO in June 1984; he did not mention his ankle.  VA 
outpatient records dated from November 1982 to December 1983 
do not refer to any treatment for ankle complaints.  A VA 
examination conducted in March 1986 also does not mention a 
right ankle disability.  

A claim for entitlement to service connection for ankle 
disability was received by VA in June 1996.  An orthopedic 
examination was scheduled for the veteran in July 1996, but 
he failed to appear.  An August 1996 rating decision denied 
service connection for ankle disability, since there was no 
medical evidence of ankle disability.  The veteran was 
notified of the decision later in August 1996.  The record 
reflects that the veteran did not challenge the August 1996 
rating decision by the filing of a notice of disagreement.  


The additional evidence

At a September 1998 personal hearing at the RO on the issues 
of entitlement to increased evaluations for service-connected 
bilateral knee disability, the veteran raised the issue of 
entitlement to service connection for a right ankle 
disability as secondary to his service-connected bilateral 
knee disability. 

The additionally submitted evidence received since August 
1996 consists of VA outpatient records beginning in July 
1996, VA examination reports beginning in December 1997, the 
transcript of the September 1998 RO hearing, private medical 
statements dated in 1999, and statements from and on behalf 
of the veteran.  

The veteran testified at his September 1998 hearing that he 
had pain in the back of his right ankle because of his 
service-connected bilateral knee disability.  

September 1998 X-ray reports show heel spurs and soft tissue 
swelling adjacent to the lateral malleolus.  On VA 
examination in February 2000, the veteran's complaints 
included a five year history of right ankle disability after 
he stepped in a hole and sprained the ankle.  He also noted a 
five year old injury to the right Achilles.  On physical 
examination, there was full range of motion of the right 
ankle with pain on all movements and pain to palpation over 
the posterior right ankle.  There was no instability.  The 
diagnosis was right ankle pain.  It was noted that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorders or residuals thereof.

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a right ankle 
disability.  The veteran's claim of entitlement to service 
connection for right ankle disability was denied in an August 
1996 RO rating decision.  The veteran was notified of that 
decision by letter later that month.  He did not appeal that 
decision.  Because the veteran did not appeal that decision 
within the requisite time, it became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

The veteran has recently attempted to reopen his claim of 
entitlement to service connection for a right ankle 
disability.  The veteran indicated on VA examination in 
February 2000 that his ankle problems began five years 
earlier, which is many years after final service discharge, 
when he sprained his right ankle stepping in a hole.  In 
effect, he has jettisoned his previously expressed theory 
that the claimed right ankle disability was directly related 
to his military service and now contends that he has a right 
ankle disability which is somehow related to his service-
connected bilateral knee disabilities. 

The veteran's current theory of entitlement is therefore that 
he developed a right ankle disability secondary to his 
service-connected knee disability.  Compare 38 C.F.R. § 3.303 
and 38 C.F.R. § 3.310.  In Ashford v. Brown, 10 Vet. App. 120 
(1997), the Court noted that a new etiological theory does 
not constitute a new claim.  Thus, where, as here, the 
veteran is merely raising a new theory of entitlement 
(service connection on a secondary basis), the question is 
whether new and material evidence has been submitted.

The Board additionally observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

The Board will review the new evidence in accordance with the 
findings in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
that case it was held that decisions as to whether evidence 
can be considered as new and material must now be based on a 
factual determination as to whether the evidence is new (not 
merely cumulative or redundant) and material (relevant and 
probative with respect to an issue) and so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board in essence must determine if the new 
evidence bears directly on the reasons for the prior denial 
of the issue and is so significant that it must be 
considered.

The previous denial of the veteran's claim in August 1996 was 
based on the absence of medical evidence of right ankle 
disability.  The medical evidence received by VA since August 
1996 is not new and material in that no right ankle 
disability, whatever its cause, has been identified.  The 
February 2000 VA examination report makes it clear that 
despite the veteran's complaints of pain, no right ankle 
disability was diagnosed.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].
Moreover, there is no medical evidence that the veteran's 
right ankle complaints are causally related to his service-
connected bilateral knee disability.  

Consequently, the Board finds that new and material evidence, 
that is evidence that is relevant and probative as to whether 
a right ankle disability currently exists, has not been 
received since August 1996.  The veteran's own statements 
cannot be used to establish either a current disability or a 
nexus.  It is now well-established that a layperson without 
medical training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 

In short, the veteran has not submitted competent medical 
evidence which serves to establish the existence of a right 
ankle disability or link the claimed right ankle condition to 
either an in-service injury or to the service-connected knee 
disability.  Therefore, the Board finds that the veteran's 
attempt to reopen his claim of entitlement to service 
connection for a right ankle disability is unsuccessful.  The 
evidence which has been presented since August 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  The 
recently submitted evidence not being new and material, the 
claim of service connection for right ankle disability is not 
reopened and the benefit sought on appeal remains denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right ankle 
disability not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

